DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 8/23/2021 is acknowledged.  The traversal is on the ground(s) that such is not required by the international searching authority (p. 3), that the search burden does not appear serious (p. 3), and that the inventions separated do have unity of invention.  This is not found persuasive because as evidenced by the art cited herein, the inventions do not share a common special technical feature.  However, if a generic claim is found to be allowable, then rejoinder may occur.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
No IDS was filed.

Abstract
The abstract filed 4/20/2020 appears to be acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  the gas permeable movable means in line 13 has been restricted out of this application and should be deleted, and in line 19 the word “and” appears unnecessary and should be removed and replaced with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings US 3549278 in view of Joffroy US 20130323102.

Re claim 1, Giddings (Figs. 1-7) teaches an apparatus for gas compression comprising: a container (e.g., Fig. 1, cylinder 10, but same cylinder in other Figs. applies) containing the gas to be compressed; a second heat exchanger (25, Fig. 1; 26, Fig. 4) exchanging heat between a low temperature thermal source and the gas to 
Giddings fails to teach a first heat exchanger exchanging heat between a high temperature thermal source and the gas, to introduce heat into the gas, a first section in heat communication with the first heat exchanger, and also the apparatus characterized in that the first heat exchanger cooperates with the other components recited to compress the gas.
Joffroy teaches a first heat exchanger (6, Fig. 1) exchanging heat between a high temperature thermal source and the gas, in a similar apparatus [72].  It was known to use heat to improve the compression process, so using a similar heat exchanger in 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Giddings with “a first heat exchanger exchanging heat between a high temperature thermal source and the gas, to introduce heat into the gas, a first section in heat communication with the first heat exchanger, and also the apparatus characterized in that the first heat exchanger cooperates with the other components recited to compress the gas” as taught by Joffroy, for the advantage of improving the compression process taught by Joffroy.  The point being made here is that Giddings teaches a heated gas inlet (at 21), and with Joffroy it would have been appreciated that the gas itself could otherwise be heated via a heat exchanger to create a hot gas at the inlet of Giddings.

Re claim 3, Giddings and Joffroy teach claim 1, and Giddings (Fig. 1) further teaches wherein said gas-permeable means (17/18) are external to the container (10) and in fluid-dynamic communication with both the sections (11/12) of the container. 

Re claim 4, Giddings and Joffroy teach claim 1, and Giddings further teaches wherein said first heat exchanger and the second heat exchanger (26, Fig. 4) are internal to the container (10).  It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to place a hot heat exchanger 

Re claim 5, Giddings and Joffroy teach claim 1, and Joffroy (Fig. 1) further teaches wherein said first heat exchanger (6) and the second heat exchanger (5) are outside the container (10).

Re claim 20, Giddings and Joffroy teach claim 1, and Giddings further teaches wherein said gas permeable means comprise a porous matrix or a set of wires or strips or even dense metal meshes (col. 5, lines 44-57), said elements being welded or pressed together (“pressed together” is reasonably taught) and externally crossed by the gas (interpreted as external to the cylinder 10).

Re claim 21, Giddings and Joffroy teach claim 1.  Neither specifically teaches the claimed inlet temperature range (e.g., Giddings teaches an inlet of 950°C  approximately—see col. 6, lines 56-72—and Joffroy teaches 650°C—see [72]).  However, as taught by Giddings, the inlet temperature is essentially a result effective variable (see MPEP 2144.05) that will determine how well the compressor will work, and such will come with reasonably predictable results based on varying the inlet temperature (col. 6, lines 56-62).  For that reason, the claimed range is considered reasonably obvious to a person having ordinary skill in the art because it would have been generally known that so long as a temperature difference can be maintained, then the device of Giddings could be used (in other words, if a heat source in the claimed .  

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICKEY H FRANCE/Examiner, Art Unit 3746